Title: Indirect Taxes, [23 February] 1797
From: Madison, James
To: 


[23 February 1797]

   
   On 19 January 1797 the Treasury Department had recommended that the ad valorem duty on several items, including “cotton goods, not stained or colored,” be increased from 10 to 12 ½ percent but subject to some provision for the protection of the business of printing cotton goods. The House Ways and Means Committee on 23 January reported resolutions in favor, which were taken up in a Committee of the Whole on 23 February. Henderson (New Jersey) moved that the resolution on cotton goods be replaced by the words “all that class of goods which pays 10 per cent. ad valorem” (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 2d sess., 1963–65, 2249–67).


Mr. Madison thought it was worthy of consideration, whether it would not be expedient to make an exception in favour of white cotton goods. He understood there was a manufactory of some consequence established in this country, whose business it was to print these white cottons, and if this exception was not made, this additional duty might go to the destruction of it. Indeed as the printing of this article added as he was informed, two-thirds to its value, it might be considered as a raw material. He believed this manufactory was carried on by persons who came from foreign countries. If their manufactory succeeded, it might induce others to follow them, to exercise their several professions amongst us, which could not fail to be of advantage to the country; but if the present manufactory should be destroyed by one of our laws bearing hard upon its proprietors, it would have quite a contrary effect. He owned he was not much acquainted with the manufactory in question, nor had he made much calculation upon the subject; but, from the face of it, it seemed to require an exception. He therefore made the motion.
